Bothrock, J.
— I. The city of Dubuque is organized under a special charter. In 1857,.the lot in controversy was assessed for city purposes by the city officers as belonging to an un*338known owner. John 0. Iligginson, then a resident of the city, was the owner, as appeared by the records. Iligginson removed from the state sometime from 1861 to 1863, and never afterwards returned as a resident. He died in the year 1879-, or before that time. The plaintiffs claim to be the owners of the lot by a conveyance from his heirs, made in the year 1880. There is no direct evidence that the tax of 1857 was ever paid. The lot was not assessed for 1858.. It was assessed and taxed for the year 1859, and for every year after that, up to and including the year 1879. In some of these years it was assessed and taxed to Iligginson, and in others as belonging to an unknown .owner. It does not appear that any of the taxes for the years’named became delinquent. In 1871, the lot was sold by the treasurer of the city to the defendant, for the taxes of 1857, a treasurer’s deed was made to the defendant in 1879. The defendant commenced an action to quiet his title to the lot, basing his claim upon the treasurer’s deed. That suit was commenced against Iligginson, who had died before the action was commenced. It is scarcely necessary to say that this action in no manner affected the rights of the heirs of Iligginson.. They, were not parties thereto, and, as the plaintiffs claim title by conveyance from said heirs, their rights are the same as if no such action had been commenced.
II. It is claimed that the right to collect the tax of 1857 was barred by the statute of limitations long before the defendant purchased the lot at tax sale. We do not deem it necessary to determine this • question. It is true, the sale was made some fourteen years after the tax was- assessed, and for a greater part of that time the city had no authority under the law to collect taxes upon land assessed to unknown owners, except by a proceeding’ in ram against the property, in the district court. No such action was taken. We will jjroceed to determine whether the defendant’s tax title should be held valid for other-reasons. It appears thát the tax for 1857 was .not carried forward on the annual tax'books for any of the years after the year 1857. As the lot was’assessed for every *339subsequent year excepting 1858, up to 1871, tbe year in which it was sold, and as none of the taxes became delinquent, it'is a fair presumption that, if the tax of 1857 had been carried forward in the boohs for the subsequent years, it would not have remained delinquent. However that may be, we thinlc the city, long before the sale, abandoned the collection of this tax. Why this tax was abandoned does not appear. It may have been that it was because the lot was out-lying property, and it was very questionable whether it was subject to city taxation at that early day. W e will proceed to point out wherein we think the city abandoned the tax of 1857. It appears that one Guthrie prepared a history of delinquent taxes, in the form of a book. In March, 1871, the city purchased this book from Guthrie for the sum of $400, and the city council passed a written resolution, which was transcribed upon the first inside cover of'the Guthrie book, as follows:
Dubuque, March 4, 1871.
“H. Griswold, Treasurer, Sir: — At the last session of the council, the following was adopted:
Resolved, That the book purchased by the city of P. M. Guthrie, being a history of delinquent taxes, be taken as the standard from which we collect taxes at tbe time it was made. This resolution covers everything from 1857 to 1864, inclusive. . O. G. Hargus, Recorder.” .
The lot in controversy appeared upon this book, but no lax. of any year was entered against it. It would seem that this should have been an end of any claim for delinquencies upon this lot. Put counsel for appellant claim that the lot in ques, tion was carried on to a delinquent tax book as delinquent for the tax of 1857. This delinquent tax book, it appears, is a book kept separate from the tax book for the separate years. Whether or not this book was kept in pursuance of any law or ordinance, does not apjiear. And we think it is immaterial by what authority it was kept. There.must have been some good reason.why the city council adopted Guthrie’s book as the standard history.
*340Now, in view of the great lapse of time between the levy of this tax and the sale of the lot therefor,'and the fact that the city council adopted the Guthrie book as the standard from which to collect delinquent taxes, we think this tax title should not be sustained, because, by the “standard” which the city itself adopted, there were no delinquent taxes for which a sale could be made.
Affirmed.